DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant states “Regarding the subject matter of claim 5 (now incorporated into independent claims 1, 10, and 18), on page 6 of the Office Action of 09/16/2021, paragraphs 0052-0058 along with FIG. 5 of Cheng were cited as allegedly corresponding to the claimed subject matter.  For example, in paragraphs 0052-0058 of Cheng, it is disclosed to count "a number of DTX status" or "the number of received DTXs," but there is no teaching or suggestion of a predetermined time period in which the DTX is detected. “
The examiner respectfully disagrees with the applicant.  Even though applicant states amend limitations of independent claims are incorporating the subject matter of claim 5, cancel claims ( 4 and 21)  also addressed declaring RLF when one or more HARQ responses indicating the DTX are received within a predetermined time period/RLF period.  In claims 4 and 21, the examiner highlighted paragraphs 22, 24-25 along with 52-58 in the system Cheng.  
In Cheng, RLF can be trigger or declared when a timer expires (see paragraphs 22-24).

[0022] In various examples, various triggering conditions for RLF can be adopted for RLM. For example, the following RLF triggering conditions can be used for RLM of a 102 and the BS 101 over the Uu interface 110: upon indication from radio link control (RLC) layer that a maximum number of retransmissions has been reached; upon expiry of Timer T310 which is triggered upon receiving N310 consecutive out-of-sync indications from physical layer; or, upon a random access problem indication from medium access control (MAC) layer while neither T300, T301, T304 nore T311 is running.
[0023] FIG. 2 shows different RLF triggering conditions for sidelink RLM with reference to a sidelink protocol stack 200 according to some embodiments of the disclosure. A radio link between the UE 102 as a transmitter (Tx) and the UE 103 as a receiver (Rx) over the PC5 interface 120 is used as an example for explaining the different RLF triggering conditions. As shown, the sidelink protocol stack 200 at the Tx UE 102 or the Rx UE 103 can include a physical (PHY) layer, a MAC layer, a RLC layer, and a packet data convergence protocol (PDCP) layer. Events occurring in different levels of the sidelink protocol stack 200 can be used as the bases of different RLF triggering conditions in different embodiments.
[0024] In an embodiment, at the Rx UE 103, counting of in-sync or out-of-sync indications provided from the PHY layer is used for triggering a RLF. In an embodiment, at the Tx UE 102, a count of expired discard timers at the PDCP layer is used as a RLF triggering condition. For example, the UE 102 can count how many PDCP service data units (SDU) are not delivered successfully when a respective discard timer expires. In an embodiment, at the Tx UE 102, a number of RLC retransmissions at the PDCP layer is used as a RLF triggering condition.

In paragraph 57, it states NACK/DTX status can trigger RLF based on different counting schemes.  Thus, Cheng counts the number SDUs not delivered before the discard timer expires, which the examiner views as a predetermined time period.   In paragraph 52-58, Cheng discloses the process of counting the NACK/DTX status as the way of counting the number of SDU not delivered. 


Original claims 4 and 5:
Original Claim 4
wherein the RLF is declared when the one or more HARQ responses indicating the DTX are received within a predetermined time period.

wherein the RLF is declared when the one or more HARQ responses received within a predetermined time period indicate the DTX and a number of the one or more HARQ responses indicating the DTX is greater than or equal 52to a preset threshold.  



Therefore, the examiner maintains prior art rejection of claims 1/10/18 and their respective dependents claims.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 2020/0351707).
With regard to claims 1 and 10, Cheng teaches: An operation method (See figure 6) of a first terminal in a communication system supporting sidelink communication, the operation method comprising: 

performing a monitoring operation to receive one or more hybrid automatic repeat request (HARQ) responses for the one or more sidelink data from the second terminal (see steps 620-630 in figure 6: paragraphs 79-80. Also see figure 4 for HARQ feedback monitoring: paragraphs 35, 39-40); 
comparing a number of the one or more HARQ responses, indicating a discontinuous transmission (DTX), received within a predetermined time period and a preset threshold (paragraphs 22, 24-25, 52-58 and 64); and 

declaring a radio link failure (RLF) for a radio link between the first terminal and the second terminal when number of the one or more HARQ responses indicating the DTX is greater than or equal to the preset threshold, (see step 650 in figure 6: paragraphs 81-82. Also see figure 4 for sidelink RLF triggering: see paragraphs 40-46: see all embodiments (A-G) to trigger RLF)
 wherein, when the number of the one or more HARQ responses indicating the DTX is less than the preset threshold, the RLF is not declared (paragraphs 52-58 and 73-82:  RLF is triggers when exceeds a threshold.). 

    PNG
    media_image1.png
    698
    517
    media_image1.png
    Greyscale

Examiner note: the provisional application (62,841,884) supports the Cheng teaching of triggering sidelink RLF based HARQ feedback or no feedback received.  
With regard to claim 2, Cheng teaches: wherein the one or more sidelink data are transmitted to the second terminal through semi-persistent scheduling (SPS) resources, 
With regard to claim 6, Cheng teaches: wherein the one or more HARQ responses are determined to indicate the DTX when the one or more HARQ responses are negative acknowledgment (NACK) and the NACK is set to indicate the DTX (see figure 5: paragraphs 52-58).    
With regard to claims 7 and 14, Cheng teaches: further comprising receiving, from a base station, configuration information including one or more information elements used to declare the RLF (see configuration in 410/510 in figures 4/5: paragraphs 36, 53, and 82).  
With regard to claim 12, Cheng teaches: wherein the one or more HARQ responses are consecutive HARQ responses (paragraphs 35, 42, and 48-49).  
With regard to claim 15, Cheng teaches: wherein the configuration information includes a preset threshold that is a comparison criterion of a number of the one or more HARQ responses (see configuration in 410/510 in figures 4/5: paragraphs 36, 53, and 82).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2020/0351707) in view of Baghel et al. (US 2021/0068187).

With regard to claims 8 and 16: Although Cheng discloses the process of triggering RLF for sidelink communication (See figures 5-6), it does teach the process after declaring sidelink RLF.  Thus, Cheng fails to disclose the process of transmitting, to a base station, information indicating that the RLF is declared.  
Similar to Cheng, Baghel disclose of process for determining RLF in sidelink communication (see abtract and figure 6).  When sidelink RLF is determined by the UE, Baghel teaches UE will RLF report to base station and release the sidelink channel (paragraphs 112 and 149).   

[0149] At 640, receiving UE 115-f may report the RLF based on the determination of the RLF. For example, receiving UE 115-f may transmit, to base station 105-b, an indication of the RLF via RRC signaling. 115-f may transmit, to transmitting UE 115-e, an indication of the RLF via sidelink signaling (e.g., a MAC CE, RRC, etc.). In some cases, receiving UE 115-f may release a sidelink communications connection (e.g., the sidelink communications link) with transmitting UE 115-e based on the determination of the RLF.
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the first terminal/UE send RLF report to base station as taught by Baghel in the system of Cheng in order to save power and improve network connectivity (Baghel: paragraph 156).  

    PNG
    media_image2.png
    737
    440
    media_image2.png
    Greyscale

With regard to claims 9 and 17, Although Cheng discloses the process of triggering RLF for sidelink communication (See figures 5-6), it does teach the process 
Similar to Cheng, Baghel disclose of process for determining RLF in sidelink communication (see abtract and figure 6).  When sidelink RLF is determined by the UE, Baghel teaches UE will RLF report to base station and release the sidelink channel (paragraphs 112 and 149).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the first terminal/UE release sidelink communication as taught by Baghel in the system of Cheng in order to save power and improve network connectivity (Baghel: paragraph 156).  
[0156] The actions performed by the transmitter UE communications manager 715 as described herein may be implemented to realize one or more advantages. One implementation may allow the device 705 to efficiently detect RLF in a sidelink communications link. This RLF detection may decrease the number of transmissions and retransmissions that may have occurred if the device 705 had not detected the RLF. Additionally, detecting the RLF on the sidelink communications link may further allow the device 705 to save power and increase battery life by performing communications more efficiently and recovering connectivity in a sidelink channel more quickly. The detection of the RLF may also lead to a more efficient use of resources, as the number of retransmissions may decrease based on declaring the RLF and recovering the sidelink communications earlier.

Claims 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2020/0351707) in view of Kung et al. (US 2021/0045178).

With regard to claim 18, Cheng teaches: An operation method of a base station in a communication system supporting sidelink communication, the operation method comprising: transmitting configuration information including one or more information 
wherein the one or more information elements include information indicating a number of RLF-hybrid automatic repeat request (RLF-HARQ) responses and information indicating an RLF period  (paragraphs 22, 24-25, 52-58), and the RLF is declared at the first terminal when the first terminal receives at least one HARQ response indicating a discontinuous transmission (DTX) and a number of the at least one HARQ response received within the RLF period is greater than or equal to the number of RLF-HARQ responses ((paragraphs 52-58 and 72-82). 

    PNG
    media_image3.png
    369
    613
    media_image3.png
    Greyscale


Although Cheng discloses the process of triggering RLF for sidelink communication (See figures 5-6), it does teach the process after declaring sidelink RLF. Thus, Chen fails to explicitly teaching the base station receiving information indicating 
Similar to Cheng, Kung disclose of process for determining RLF in sidelink communication (see figure 12: paragraphs 445-446).  In figure 12, base station receives the RLF report and release resources for sidelink communication (Paragraphs 443, 445-446, 462-463).

    PNG
    media_image4.png
    492
    797
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the base station receive sidelink RLF report and releasing sidelink resource as taught by Kung in the system of Cheng in order to improve network connectivity (Kung: paragraph 426: unnecessary cell re-selection).  


With regard to claim 19, Kung also teaches: further comprising: reconfiguring the sidelink resource for the radio link; and transmitting configuration information of the reconfigured sidelink resource to the first terminal  (see figure 12, paragraph 446 and see figure 13, paragraphs 462-466).  

With regard to claim 22, Cheng teaches: wherein the configuration information includes information indicating a channel busy ratio (RLF-CBR) threshold (Cheng: paragraphs 21, 29, 50-51 and 77.  
[0021] While in data transmission and reception operation, the UE 102 can perform radio link monitoring (RLM) to monitor qualities of radio links. For example, the UE 102 can monitor qualities of the radio links between the UE 102 and the BS 101, or between the UE 102 and other UEs communicating with the UE 102. When the quality of a radio link is below a predefined level (a triggering condition is satisfied), a radio link failure (RLF) can be declared. Upon the RLF takes place, the UE 102 can perform a radio link recovery process to reestablish a radio link between the UE 102 and a target device (either the BS 101 or a UE). If the radio link recovery process is not successful, the UE 102 may stop data transmissions to the target device to save power and to reduce interference to other communications in the neighborhood of the UE 102.
[0022] In various examples, various triggering conditions for RLF can be adopted for RLM. For example, the following RLF triggering conditions can be used for RLM of a radio link between the UE 102 and the BS 101 over the Uu interface 110: upon indication from radio link control (RLC) layer that a maximum number of retransmissions has been reached; upon expiry of Timer T310 which is triggered upon receiving N310 consecutive out-of-sync indications from physical layer; or, upon a random access problem indication from medium access control (MAC) layer while neither T300, T301, T304 nore T311 is running.
 [0029] For another example, a count of received number of NACKs plus DTXs (no-feedbacks) can be used for triggering a RLF. When the Rx UE 103 cannot detect the PSCCH, the Rx UE 103 can miss the scheduling information for the PSSCH, and thus will not provide ACK or NACK feedback. As a result, the MAC layer can receive a DTX status from the PHY layer, which can indicate a worse condition of the radio link than receiving a NACK. Thus, the NACK status and the DTX status can be combined together to reflect the quality of the radio link between the Tx UE 102 and the Rx UE 103.

[0050] In an embodiment, the Tx UE 402 communicates with J number of the Rx UEs 403 in HARQ feedback Mode 2, instead of counting a number of received HARQ NACKs or ACKs, a ratio can be counted. For example, the ratio can be defined to be a ratio of the received NACKs to the number of expected HARQ feedbacks (the J number of the Rx UEs 403). For example, when M number of NACKs are received, the ratio of received NACKs can be M/J, which is counted into the N.sub.NACK. Similarly, the received ACKs can also be counted in form of the ratio that is defined to be a ratio of the received ACKs to the J number of the Rx UEs 403.
[0051] In an example, both the NACKs and ACKs are counted in form of the ratio. For each transmission from the Tx UE 402, when NACKs are received, a corresponding ratio is determined and added to the N.sub.NACK, while when ACKs are received, a corresponding ratio is determined and subtracted from the N.sub.NACK. The RLF can be triggered when the N.sub.NACK exceeds the TH.sub.NACK.

 Also Kung disclose process for sidelink RLM: paragraphs 41-42, 317, 383-384.
[0041] In 3GPP TS 38.300, Radio Link monitoring and Radio Link failure is introduced as follows:
9.2.7 Radio Link Failure
[0042] In RRC_CONNECTED, the UE performs Radio Link Monitoring (RLM) in the active BWP based on reference signals (SSB/CSI-RS) and signal quality thresholds configured by the network. SSB-based RLM is based on the SSB associated to the initial DL BWP and can only be configured for the initial DL BWP and for DL BWPs containing the SSB associated to the initial DL BWP. For other DL BWPs, RLM can only be performed based on CSI-RS.
).  

Conclusion








THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



2/16/2022

/MARCUS SMITH/Primary Examiner, Art Unit 2419